248 S.W.3d 635 (2008)
Laneisha ALLEN, by and Through Her Next Friend and Mother, Valerie PEARSON, Plaintiffs/Appellants,
v.
WEST BELLE PARTNERSHIP, L.P., Defendant/Respondent.
No. ED 89950.
Missouri Court of Appeals, Eastern District, Division Two.
March 25, 2008.
George Owen Suggs, James Christopher Chostner, co-counsel, St. Louis, MO, for Appellant.
James Andrew Bingley, St. Louis, MO, Richard Scott Bender, co-counsel, Clayton, MO, for Respondent.
Before PATRICIA L. COHEN, C.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Laneisha Allen (Appellant) appeals the trial court's judgment setting aside the default judgment against West Belle Partnership, L.P. (Respondent) in a suit seeking damages for personal injuries she sustained on Respondent's premises. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).